Citation Nr: 0634370	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee meniscectomy.

2.  Entitlement to a compensable rating for sinusitis.

3.  Entitlement to a compensable rating for postoperative 
right inguinal hernia.

4.  Entitlement to a compensable rating for a postoperative 
right ring finger arthrodesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1979 to May 2001.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the Los Angeles RO that granted service 
connection and assigned noncompensable ratings for the 
disabilities at issue.  The veteran had also appealed denials 
of service connection for hemorrhoids and tinea pedis.  The 
RO granted these claims in December 2005 and increased the 
rating for residuals of a left knee meniscectomy to 10 
percent, effective the date service connection was granted.

The matters of entitlement to compensable ratings for 
postoperative right ring finger arthrodesis and postoperative 
right inguinal hernia are being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action on his part is required.  


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's service 
connected left knee disability has been manifested by 
degenerative joint changes with full motion, pain on extended 
use, no laxity, and a scar that measures 6 cm. x 1 cm., and 
causes no limitation of function.

2.  Throughout the appeal period, the veteran's sinusitis has 
been essentially asymptomatic, with only subjective 
complaints of three or four non-incapacitating episodes a 
year with occasional thick discharge.

CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a left 
knee meniscectomy is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.71, 
Diagnostic Codes (Codes) 5257, 5260, 5261 (2006), 4.118, 
Codes 7802, 7803, 7804, 7805 (2002 and 2006).

2.  A compensable rating is not warranted for sinusitis.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.97, Code 6512 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

Via July 2001, August 2001, March 2004, and June 2005 
letters, the veteran was informed of the evidence and 
information necessary to substantiate the claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance VA would provide to 
obtain evidence in support of his claims, and the evidence he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  He was advised to submit any medical evidence 
he had that was pertinent to his claims.  A March 2006 letter 
provided notice regarding ratings and effective dates of 
awards (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).  While complete notice was not provided prior to the 
initial determination in these matters, the veteran is not 
prejudiced by such notice timing deficiency.  He had ample 
opportunity to respond and to participate in the adjudicatory 
process.

As for the duty to assist with respect to these two issues, 
all pertinent/identified records that could be obtained, have 
been secured.  VA has arranged for the veteran to be 
examined.  He has not identified any pertinent records that 
are outstanding.  Evidentiary development is complete.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review.  

II. Factual Background

The veteran's service medical records show that he had a 
meniscectomy in service and also had chronic allergic 
sinusitis diagnosed.  

On July 2005 examination on behalf of VA, the veteran 
reported that he had a marked decrease in his ability to do 
his job and other physical activities over the last three 
years.  Squatting and climbing rocks and steep mountain 
terrain, which are part of his job, produced increased left 
knee pain and such activity was sometimes limited for three 
days.  On examination, there was a scar on the left knee that 
measured 6 cm x 1 cm.  The scar was not reported to be 
unstable, painful, or to cause any limitation of function.  
The left knee demonstrated mild crepitation.  The range of 
motion of the left knee was essentially within normal limits 
with flexion from zero to 140 degrees and extension to zero 
degrees.  There was pain, weakness, and lack of endurance 
after repetitive use, with pain being the predominant 
symptom.  Tests for instability/laxity were normal.  The 
examiner found that there was degenerative joint disease of 
the knee (X-rays were normal, but the examiner made the 
finding based on crepitus on physical examination) with pain 
on use.  

On examination for sinusitis, the examiner indicated that 
there was no evidence of such.  The examiner determined that 
the sinusitis was asymptomatic.  Sinus X-rays were normal.  
The veteran complained of difficulty breathing through the 
nose (he has a deviated septum) and of occasional thick and 
foul-smelling discharge, and shortness of breath that 
occurred three or four times a year.  He reported treating 
the sinusitis with two sprays of Flonase in each nostril 
daily and Claritin once a day.  

III. Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable, based upon the assertions and issues raised in 
the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Left knee

At the outset, it is noteworthy that this appeal is from the 
initial ratings assigned with the grant of service 
connection, and that the RO has not assigned "staged 
ratings", but has assigned the current 10 percent for the 
entire appeal period.  As there are no postservice treatment 
records available, and the rating must be  based, 
essentially, on a July 2005 VA examination report, the 
assignment of staged ratings is not appropriate.  

The current 10 percent rating takes into account limitation 
due to pain on repetitive use under Code 5003 (for 
degenerative joint with painful motion).  

Under Code 5260, limitation of flexion of the leg to 60 
degrees warrants a zero percent rating.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  Under Code 
5261, limitation of extension of the leg to 15 degrees 
warrants a 20 percent rating.  38 C.F.R. 4.71a.

The record shows that there is full range of motion in the 
veteran's left knee, i.e., 0 degrees of extension to 140 
degrees of flexion.  See C.F.R. § 4.71, Plate II.  
Consequently, a rating in excess of 10 percent under either 
Code 5260 or 5261 is not warranted.  

Under Code 5257, recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a.  Here, no 
left knee instability is shown; therefore, a higher rating 
under Code 5257 is also not warranted.
As there is no evidence of dislocation or cartilage removal 
Codes 5258 and 5259 do not apply.

The veteran's meniscectomy resulted in a scar.  A separate 
compensable rating may be warranted for the scar if it is 
tender, unstable, or limits function, or is deep and exceeds 
6 square inches.  See 38 C.F.R. § 4.118, Codes, 7801, 7803, 
7804.  A superficial, unstable scar warrants a 10 percent 
rating.  Under Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Under Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Code 7803 (effective August 30, 2002).  No such 
pathology is shown, and a separate rating for the scar is not 
warranted.

Sinusitis

As with the left knee, there are no postservice treatment 
records available, and the rating must be based on the 
results of the July 2005 VA examination (and the veteran's 
complaints, to the extent they are supported by objective 
findings), staged ratings are not indicated. 

Under the general rating formula for rating sinusitis (Codes 
6510 through 6514), a noncompensable rating is warranted 
where sinusitis is detected by X-ray only.  A 10 percent 
rating is warranted for chronic sinusitis requires a showing 
of one or two incapacitating episodes per year of sinusitis 
necessitating prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting.  38 C.F.R. § 4.97.  
Notes following define an incapacitating episode of sinusitis 
as one that requires bed rest and treatment by a physician.  

Here, examination showed that the veteran's sinusitis is 
asymptomatic, not detected on clinical evaluation or on X-ray 
studies.  The veteran's subjective complaints lack any 
clinical corroboration.  While the veteran may be competent 
to observe some symptoms of the disease, because he lacks 
medical training, he is not competent to establish by his own 
account that his sinusitis is manifested by pathology 
warranting a compensable rating.  See Espiritu, supra.
ORDER

A rating in excess of 10 percent for residuals of a left knee 
meniscectomy is denied.

A compensable rating for sinusitis is denied.


REMAND

The findings on July 2005 VA examination are inadequate to 
properly rate the veteran's postoperative right ring finger 
arthrodesis.  The examiner properly reported the veteran's 
complaints related to the right ring finger.  However, on 
skin examination, the physician described a scar on the third 
finger of the right hand.  This is not the right ring finger.  
An August 2005 addendum, likewise, refers to the "long 
[i.e., middle] finger" instead of the ring finger.  
Furthermore, the examiner did not indicate whether the scar 
was tender or painful.  Clarification is necessary.

In addition, since the July 2005 examination also did not 
address whether the right inguinal hernia repair scar is 
tender or painful, further examination is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
appropriate VA examination to determine 
the current severity of the veteran's 
right ringer finger and inguinal hernia 
repair scars.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should report findings that adequately 
address both the former and revised 
criteria for rating scars.  

2.  The RO should then readjudicate these 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate SSOC and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


